 In the Matter of WEST KENTUCKY COAL COMPANYandNATIONALMARITIME UNION, INLAND BOATMEN'S DIVISION (C. I. 0.)Case No. R-24227.Deeided j pril 26, 1941Jurisdiction:coal mining and shipping industry.Investigation and Certification of Representatives:existence of question: stip-ulated; election necessaryUnits Appropriate'forCollectiveBargaining:separate units comprising (1)all persons employed by the Company at Caseyville, Kentucky, as fleetmenor fleet watchmen, tipplemen and pumpmen, and (2) all persons employedby the Company at Paducah, Kentucky, as fleetmen, fleet watchmen, digger-men, elevator men and pumpmeu.-Wheeler and Shelbourne,byMr. James G. Wheeler,of Paducah,Ky., for the Company.Mr. Joseph S. Freeland,of Paducah, Ky., andWilliam L. Stand-ard,byMr. Max Lustig,of New York City for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 14, 1941, National Maritime Union, Inland Boat-men's Division' (C. I. 0.), herein called the Union, filed with theRegional Director for the Eleventh Region (Indianapolis,Indiana)a petition alleging that a question.affecting commerce had arisenconcerning the representation of employeesofWestKentucky CoalCompany, Sturgis,Kentucky, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On March 13, 1941, the National Labor Rela-tions Board herein called the Board,acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On March 19,1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and upon31 N. L R. B No 60394 WEST KENTUCKY COAL COMPANY395theUnion.Pursuant to notice,a hearing was held onMarch 27,1941, at Paducah, Kentucky,before Arthur R. Donovan,the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and both partiesparticipated in the hearing.Full opportunity to be heard,-to ex-amine'and cross-examine witnesses and to introduce evidence bearingon the issues,was afforded all parties.At the commencement-of thehearing, the Company filed a motion to dismiss the, petition for fail-ure to comply with Article III, Section 2 (a), of National LaborRelations Board Rules and Regulations-Series 2, as amended.Rul-ing thereon was reserved by the Trial Examiner.The petition filedcomplied substantially with the rule.The motion is hereby denied.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On April 10,'1941,pursuant to notice,a hearing for the purposeof oral argument was held before the Board in Washington, D. C.The Company and the Union were represented by counsel and par-ticipated in the hearing.On April 8,1941, the Company and theUnion, respectively,filed briefs with the Board in support of theirrespective positions.Upon the entire record in the case,-the Board makes the following;FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAt the hearing, the Board and the Company stipulated that theCompany is engaged in substantially the same type of business as isset forth in a prior Board decision,' and that there has been no mate-rial change, in the Company's business since said decision was issuedby the Board.In that decision we found, and we now find,'as follows: The Com-pany, a New Jersey corporation having its principal office and placeof business at Sturgis, Kentucky, is engaged in the general businessof coal mining. In connection with its business the Company oper-ates a coal-loading tipple on the Ohio River near Caseyville, Ken-tucky, and facilities for the unloading and distribution of coal aswell as a barge plant for the construction and repair of coal bargesat Paducah, Kentucky, and at other points on the Ohio and Missis='Matter of West Kentucky Coal CompanyandInland Boatmen'sUnion,C. I. 0., 17N. L. R. B 724.' 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDsippiRivers.The- Company owns approximately 70 coal bargeswhich it uses to transport its coal, in addition to three steamers whichare used for the purposes of towing such barges.Between 6,000 and12,000 tons of coal are shipped downstream from the tipple at Casey-ville each month.During the year 1937 and for a number of yearsprior thereto, approximately 59 per cent of the coal produced by theCompany was shipped,to points outside the State of Kentucky eitherby rail or by barge.The present proceeding is concerned solely with approximately 30persons engaged in connection with the loading and, unloading ofbarges at Caseyville and Paducah, respectively.II.THE ORGANIZATION INVOLVEDInternationalMaritime Union, Inland Boatmen's Division, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company di-rectly,engaged in loading and unloading the Company's coal barges.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Union stipulated that the Company refusedand refuses to recognize the Union as the statutory representativeof its employees until such time as the Board has determined anappropriate collective bargaining unit, and has certified the Unionas the representative of a majority of the employees in such unit.-A statement of the Regional Director, introduced into evidence'shows that the Union represents a substantial number of employeesin each of the collective bargaining units hereinafter found to beappropriate.'We find that t question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.2The Regional Directer reported that 26 undated application cards were submitted tohim and that all appeared to bear genuine,original signatures.No pay roll,was furnishedby the Company,but the Company does not challenge the claim of the Union to have a sub-stantial interest in the present proceedings.There are approximately 11 persons in theappropriate unit at Caseyville and 20 persoirs-in the appropriate unit at Paducah. WEST KENTUCKY COAL COMPANYV. THE APPROPRIATE UNIT397The Union alleged in its petition that a single unit of "all elevator1nen; diggermen and fleet watchmen at Paducah, Kentucky, and coaltipple men at Caseyville, Kentucky," constitutes a. unit appropriatefor collective bargaining purposes.At the hearing and at the oralargument, the Union, although still asserting that a single unit asalleged in its petition was appropriate, stated that it would notobject to separate units at Caseyville and Paducah, respectively.TheCompany at all times asserted that separate units, including theafore-mentioned employees, should be established at each town, andthat the Paducah unit should in addition include employees drivingcoal trucks and working in a barge construction and repair plantthere located.The Company carries coal by railroad to a tipple at Caseyville,at which point it employs approximately 11 persons to load the coalon barges to be towed down the Ohio River. These employees in-clude persons variously known as fleetmen or fleet watchmen, tipple-men, and pumpmen, and they perform numerous duties connected withthe moving and loading of barges. The loaded barges are toweddownstream to'various distribution points.The first distributionpoint is about 25 miles downstream at Rosiclare, Illinois, where theCompany employs approximately 7 persons to unload and otherwisemove and handle 'coal barges.About 35 miles further downstream,at Paducah, Kentucky, is another distribution point with more exten-sive, but, except for the addition of an elevator used to store coal,essentially similar unloading facilities in connection with which theCompany employs approximately 20 persons.Employees at bothRosiclare and Paducah perform essentially the, same type of work asemployees at Caseyville except that they unload rather than loadcoal.The Union has made no attempts to organize employees atRosiclare and does not desire to represent them at the present time.At Paducah, in addition to the afore-mentioned employees, the Com-pany also employs approximately 13 truck drivers who load theirtrucks at the afore-mentioned elevator and deliver coal to consumersand dealers throughout the city.Also located at Paducah is a bargeplant where the Company employs approximately 26 persons to con-struct and repair its coal barges.The barge plant workers are; forthe most part, highly skilled and their number includes carpenters,caulkers, and shipwrights.The Union has not, attempted to organizeand does not wish to represent either truck drivers or barge-plantworkers for the reason that such employees perform skilled workfunctionally distinct from that of the other employees and are eligiblefor representation by certain craft labor organizations. 398DECISIONS Or NATIONAL LABOR RELATIONS BOARDWe have held in a previous case involving the Company that aunit of its employees located at one distribution point in the riveris appropriate for collective bargaining purposes.3Separation, on ageographical basis of employees at Paducah and Caseyville, whom theUnion seeks to represent, would result in the establishment of sepa-rate units comprised of all employees at Caseyville and Paducah,respectively, who are directly engaged in loading, unloading, moving,or otherwise handling coal barges.Under all the circumstances weare of the opinion such units are appropriate for the purposes ofcollective bargaining.We find that all persons employed by the Company at Caseyville,Kentucky, as fleetmen or fleet watchmen, tipplemen and pumpmen,constitute a unit appropriate for the purposes of collective bargain-ing, and-that all persons 'employed by the Company at Paducah,Kentucky, as fleetmen, fleet watchmen, diggermen, elevator men andpumpmen also constitute a unit appropriate for the purposes of col-lective bargaining, and that such units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective' bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning represenation which hasarisen can best be resolved by elections by secret ballot.The Company and the Union stipulated that the pay roll of Febru-ary 21, 1941, should be used for the purposes of determining theeligibility of voters.We see no reason to depart from the desiresof the parties.Accordingly, we shall direct that those eligible tovote in the elections shall be the-employees in the appropriate unitswho are-on the Company's pay roll of February 21, 1941, subject tosuch limitations-and additions as are set forth in our Direction ofElections herein.`Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sent'ation of employees ofWest Kentucky Coal Company, Sturgis,Kentucky, within the meaning of Section 9 (c) and Section 2 (6) and'(7) of the National Labor Relations Act.2.All persons employed by the Company at Caseyville, Kentucky,as fleetmen. or fleet watchmen, tipplemen and pumpmen, constitute aMatter ofWest Kentucky Coal CompanyandInternational Longshoremen's Association,Local No.15119,24 N L R B 863. WEST KENTUCKY COAL COMPANY399unit, appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.3.All persons employed by the Company at Paducah, Kentucky,as fleetmen or fleet watchmen, diggermen, elevator men, and pump-men, constitute a unit appropriate for the purposes - of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III,, Section 8, ofNational Labor Relations Board Rules and Regulations, Series 2, asamended, it is herebyDIRECTED that, as-part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining,separate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of thisDirection of Elections, under the direction and supervision of thieRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among employees ineach of the following described groups whose names appear on theCompany's pay roll of Febsuary 21, 1941, including employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but. excluding those persons who havesince quit or been discharged for cause, to determine whether or notsuch employees desire to be represented by National Maritime Union,Inland Boatmen's' Division, C. I. 0., for purposes of collectivebargaining :(1)All persons employed by the Company at Caseyville, Kentucky,as fleetmen, or fleet watchmen, tipplemen, and pumpmen;(2)All persons employed by the Company at Paducah, Kentucky,as fleetmen or fleet watchmen, diggermen, elevator men and pumpmen.G